                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                     : Civil No. 1:20CV00312
               Plaintiff,                     :
                                              :
              v.                              :
                                              :
$6,140.00 in U.S. CURRENCY,                   :
                   Defendant.                 :


                      VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or was

derived from proceeds traceable to an offense constituting specified unlawful activity

as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically

violations of 18 U.S.C. §§ 1955, 1956, and/or 1957.

       2.     The defendant property is $6,140.00 in U.S. Currency, which was seized on

December 9, 2019, in Thomasville, North Carolina, while located within the jurisdiction

of this Court, and has been deposited to the U.S. Customs and Border Protection Customs

Suspense Account.

       3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United




            Case 1:20-cv-00312 Document 1 Filed 04/06/20 Page 1 of 4
States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       4.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       5.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       6.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.




             Case 1:20-cv-00312 Document 1 Filed 04/06/20 Page 2 of 4
This the 6th day of April, 2020.

                                   Respectfully submitted,

                                   MATTHEW G.T. MARTIN
                                   United States Attorney


                                   /s/ Lynne P. Klauer
                                   Lynne P. Klauer
                                   Assistant United States Attorney
                                   NCSB #13815
                                   101 S. Edgeworth Street, 4th Floor
                                   Greensboro, NC 27401
                                   Phone: (336) 333-5351
                                   Email: lynne.klauer@usdoj.gov




     Case 1:20-cv-00312 Document 1 Filed 04/06/20 Page 3 of 4
Case 1:20-cv-00312 Document 1 Filed 04/06/20 Page 4 of 4
                                                             A


Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 1 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 2 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 3 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 4 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 5 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 6 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 7 of 8
Case 1:20-cv-00312 Document 1-1 Filed 04/06/20 Page 8 of 8
